Citation Nr: 0927339	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUE

Entitlement to a combined rating in excess of 50 percent for 
low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1969 to April 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Indianapolis RO that continued a 40 
percent rating for the Veteran's low back disability.  In 
February 2005, the RO assigned a separate 10 percent rating 
for radiculopathy of the left lower extremity, increasing the 
combined rating for orthopedic and neurological symptoms of 
the low back disability to 50 percent.  In March 2006, a 
Travel Board hearing was held before the undersigned.  The 
case was remanded in October 2006 for additional development 
and notice.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.

REMAND

In January 2007, the RO received a consent form authorizing 
the RO to obtain private treatment records from R. M., M.D.  
Associated with the form were May 2005 to November 2006 
treatment records from Dr. R. M. and state disability forms 
completed by that physician showing he prescribed bedrest for 
the Veteran for 4 weeks in December 2006 and January 2007.  
In May 2009 written argument the Veteran's representative 
asserts that a remand is necessary because the records 
submitted suggest that prescribed bedrest could have extended 
beyond the 4 weeks shown, and that private treatment records 
from Dr. R. M. (which would clarify the matter should be 
secured).  Records showing any further bedrest would be 
pertinent evidence in the matter of the rating for the 
Veteran's low back disability.  While there is nothing from 
the Veteran suggesting he was on bedrest beyond 4 weeks, 
presumably his representative speaks for him.  The request by 
the representative suggests that the Veteran indeed had 
additional periods of bedrest, and records alleged to confirm 
the additional bedrest must be secured.    

The Veteran's representative also argues that the March 2008 
examination was inadequate because it is not shown that the 
examiner was a neurologist.  As the March 2008 examination 
was an orthopedic examination, a neurologist was not needed.  
In March 2007, the Veteran underwent a neurological 
evaluation.  Although the examiner was not identified as a 
neurologist, the Board finds that the examination was 
thorough in describing addressed the neurological 
manifestations of the Veteran's disability.  Accordingly, 
there was substantial compliance with the Board's directive.  
Notably, only substantial compliance and not strict 
compliance with the terms of a remand is required.  See 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (in a case where an 
opinion was provided by a neurologist as opposed to the 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141, 145-46 (1999); aff'd 287 F.3d 
1377, 1383-84 (Fed. Cir. 2002).  The representative alleges 
the March 2008 examination report is inconsistent as to 
whether there is right-sided radiculopathy.  On a review of 
the report, it appears that any such inconsistency might be 
clarified more expeditiously by a review of the record and an 
addendum by the March 2008 examiner rather than by obtaining 
another examination.  The representative also objected that 
the March 2008 examiner did not address whether the Veteran 
had incapacitating episodes or how long they lasted.  Since 
incapacitating episodes are determined based on documentation 
of bedrest prescribed (which should be noted in treatment 
records), an examination for such purpose is not necessary.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008) 
(issued during the pendency of this appeal), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in essence, that 
in a claim for increase the Secretary must provide the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  Although letters in September 2003, April 
2005, January 2006, and November 2006 adequately addressed 
items 1, 2, and 4, and the criteria for rating the Veteran's 
low back disability was discussed during the March 2006 
Travel Board hearing (addressing item 3), the Veteran should 
be given written notice of the former and current versions of 
criteria for rating back disabilities to avoid any potential 
questions of adequacy of notice that may arise later.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the Veteran 
with the specific notice required in 
increased compensation claims, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), and 
summarized above.  He should be 
specifically notified of the former and 
revised criteria for rating disabilities 
of the spine and related neurological 
symptoms.  He should have opportunity to 
respond.  The RO should arrange for any 
additional development suggested by his 
response. 

2..  The RO should secure for the record 
copies of the complete records of any 
treatment and/or evaluation the Veteran 
received for his low back disability 
since January 2007, specifically 
including any records showing bedrest 
prescribed by Dr. R. M..

3.  The Veteran's claims files should 
then be returned to the March 2008 VA 
examiner for clarification of that 
examination report.  The physician should 
note that the examination appeared to 
address the left lower extremity but that 
the final diagnosis states there was 
persistent right radiculopathy.  He 
should clarify whether or not right-sided 
radiculopathy was noted.  If 
clarification is not possible without 
another examination, one should be 
scheduled for such purpose.  

4.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

